El Juez Presidente Sb. PIernández,
emitió la opinión del tribunal.
En juicio civil seguido ante la Corte Municipal del Distrito Judicial Municipal de Guayama, por Eulogia y Cayetana Ledée y Torres contra los menores Rufo, Jovita y Manuel Ledée y Soto, representados por su legítima madre María Soto Díaz, se dictó sentencia a favor de las demandantes por la suma de $200, y para hacerla efectiva se expidió orden en 16 de enero del corriente año al marshal de aquella corte, Don Sergio de la Mata y Dalmau, quien en cumplimiento de ella embargó cierta finca de la propiedad de los menores y procedió a la venta de la misma en pública subasta, habiendo sido adjudicada por precio de $1,106.98 al mejor postor Don Alejandro Flores de Jesús, a cuyo favor otorgó el marshal escritura de venta en 10 de marzo del corriente año, por ante el Notario Don Eafael Cintrón Lastra.
Presentada copia de dicha escritura al Registrador de la Propiedad de Guayama para su inscripción en el registro, fue *1021ésta denegada por medio de nota que copiada a la letra dice así:
“Denegada la inscripción de este documento porque bailándose la finca objeto de la venta, inscrita a nombre de los menores Rufo, Jovita y Manuel Ledée, únicamente la madre previamente autorizada por el juez del distrito, puede vender la expresada finca, y tomada anotación preventiva por término de 120 días de conformidad — de Io. de marzo de 1902 al folio 96 vuelto del tomo 4o. de Arroyo, finca No. .164 (inscripción) digo anotación letra A. Guayama, junio once de mil novecientos trece. El Registrador, Felipe Cuchí Aman. ’ ’
Esa nota ha sido recurrida para ante esta Corte Suprema, y entendemos que no se ajusta a derecho.
La ley relativa a las sentencias y la manera de satisfacerlas, aprobada en marzo 9, 1905 y los preceptos legales del título 10 del Código de Enjuiciamiento Civil que tratan de la ejecución de sentencias en pleitos civiles, en la parte en que no han sido derogados y deben por tanto tener apli-cación, son generales y no establecen excepción o privilegio alguno en favor de los menores de edad. Afectan a toda clase de personas sin distinción alguna. “Ubi lex non dis-tinguit nec nos distinguere debemus.”
La Ley No. 33 de 9 de marzo de 1911, invocada por el Registrador de Guayama, que determina las formalidades que han de llenarse para la venta de bienes de menores de edad, se refiere a las ventas que se gestionan voluntariamente por la representación de los menores pero no a las ventas orde-nadas por la autoridad judicial para la ejecución de senten-cias contra menores. Y tiene que ser así, pues los represen-tantes de los menores no siempre estarán dispuestos a cum-plir voluntariamente las obligaciones de sus representados.
Considerada en los términos expuestos la única cuestión legal levantada en su nota por el Registrador de G-uayama, opinamos que procede la revocación de la misma, debiendo dicho registrador proceder de acuerdo con los principios le-gales que dejamos consignados.

Revocada.

*1022Jueces concurrentes: Sres. Asociados Wolf, del Toro y Aldrey.
El Juez Asociado Sr. MacLeai'y no tomó parte en la reso-ción de este caso.